Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Poirot et al (WO2015/136001, published 17 September 2015).  Poirot et al describe making T cells through inactivation of the B2M gene using specific TALEN which target within the first coding exon of B2M gene (page 61). Furthermore, Poirot et al. teach that SEQ ID NO:80 targets the beta-2-microglobulin (B2M) gene in a sequence having TGGCCA (Table, Page 61). The mutation in the first   exon of the β2-microglobulin gene is caused by the TALEN targeted to SEQ ID NO:80 of Poirot.  However, the Poirot  reference cannot meet limitations of the instant claims.  In particular, claim 1 recites that a fusion molecule that bind to exon 1 or exon 2 of the beta 2 microglobulin (B2M) and comprises (1) a Zinc Finger Protein (ZFP) DNA-binding domains of Table 1 or (2) a TALE-effector protein described in Table 2B or (3) a single guide RNA shown in in Table 2A.  The closest prior art, Poirot do not provide for these particular fusion molecules that bind sites of mutations in the B2M gene described in Table 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 are allowed.  


Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633